        Case 5:18-cv-00555-XR Document 249-5 Filed 08/21/20 Page 1 of 51

     SHELLEY ANN VERDEGO                                     December 17, 2019
     JOE HOLCOMBE vs UNITED STATES                                           1

·1· · · · · ·IN THE UNITED STATES DISTRICT COURT

·2· · · · · · FOR THE WESTERN DISTRICT OF TEXAS

·3· · · · · · · · · SAN ANTONIO DIVISION

·4

·5

·6· ·JOE HOLCOMBE, et al.· · ·)· · NO. 5:18-CV-00555-XR

·7· ·Plaintiffs· · · · · · · ·)· · (Consolidated cases)

·8· ·-vs-· · · · · · · · · · ·)

·9· ·UNITED STATES OF· · · · ·)

10· ·AMERICA· · · · · · · · · )

11· ·Defendant· · · · · · · · )

12

13

14· · · · · Videotaped Deposition of Shelley Ann Verdego

15· · · · · · · · · · · · · ·Arlington, VA

16· · · · · · · · · ·Tuesday, December 17, 2019

17· · · · · · · · · · · · · · 10:00 a.m.

18

19· ·Job No: J4766138

20· ·Pages:· 1-195

21· ·Reported by:· Kenneth Norris

22


                                                           800.211.DEPO (3376)
                                                           EsquireSolutions.com
      Case 5:18-cv-00555-XR Document 249-5 Filed 08/21/20 Page 2 of 51

   SHELLEY ANN VERDEGO                                     December 17, 2019
   JOE HOLCOMBE vs UNITED STATES                                          16

·1· · · · · · ·Would you take a look at the second page of

·2· ·Exhibit 2, please?

·3· · · · A.· ·Yes, sir.

·4· · · · Q.· ·Do you see on the second page of Exhibit 2

·5· ·Paragraph 13?· Would you read that into the record

·6· ·please, out loud?

·7· · · · A.· ·Paragraph 13?

·8· · · · Q.· ·Yes, please.

·9· · · · A.· ·"Shelley Verdego, chief law enforcement

10· ·United States Air Force information pertaining to the

11· ·Department of Defense reporting information into NICS

12· ·through the DIBRS database."

13· · · · Q.· ·Okay.· And I'll represent to you that this

14· ·is a document, Exhibit 2 is a document that the United

15· ·States served on us that describes the subject areas

16· ·of knowledge that you as a witness may have in this

17· ·litigation.

18· · · · · · ·Is Paragraph 13 of Exhibit 2 an accurate

19· ·statement of the areas of knowledge that you as a

20· ·witness have concerning this litigation?

21· · · · A.· ·It is.· However, I have no experience with

22· ·the United States Air Force.


                                                         800.211.DEPO (3376)
                                                         EsquireSolutions.com
                                                                            YVer1f
      Case 5:18-cv-00555-XR Document 249-5 Filed 08/21/20 Page 3 of 51

   SHELLEY ANN VERDEGO                                     December 17, 2019
   JOE HOLCOMBE vs UNITED STATES                                          17

·1· · · · Q.· ·Okay.

·2· · · · · · ·Who is your immediate employer?

·3· · · · A.· ·The Defense Human Resource Activity, DHRA.

·4· · · · Q.· ·And is that a component of the Department of

·5· ·Defense?

·6· · · · A.· ·It is.· Yes, sir.

·7· · · · Q.· ·So other than the fact that you are not an

·8· ·employee of the United States Air Force, is it fair to

·9· ·say that you have information pertaining to the

10· ·Department of Defense reporting information into NICS

11· ·through the DIBRS database?

12· · · · A.· ·That's correct.· Yes, sir.

13· · · · Q.· ·Okay.· And a couple more sort of

14· ·housekeeping things.

15· · · · · · ·Is it fair to say that the United States has

16· ·designated you to testify on its behalf today?

17· · · · A.· ·It is.

18· · · · Q.· ·Do you have the full authority to speak on

19· ·behalf of the government concerning the information

20· ·pertaining to the Department of Defense reporting

21· ·information into NICS through the DIBRS database?

22· · · · A.· ·I do.


                                                         800.211.DEPO (3376)
                                                         EsquireSolutions.com
                                                                            YVer1f
      Case 5:18-cv-00555-XR Document 249-5 Filed 08/21/20 Page 4 of 51

   SHELLEY ANN VERDEGO                                     December 17, 2019
   JOE HOLCOMBE vs UNITED STATES                                          18

·1· · · · Q.· ·Do you understand that you have -- you are

·2· ·obligated to testify about all information that is

·3· ·known or reasonably available to the Department of

·4· ·Defense concerning the topics that you've been

·5· ·designated for?

·6· · · · · · ·MR. STERN:· Objection.

·7· · · · · · ·THE WITNESS:· I do understand.

·8· ·BY MR. JACOB:

·9· · · · Q.· ·Okay.· Can you briefly describe to me how

10· ·the United States of America prepared you for this

11· ·deposition?

12· · · · A.· ·Sure.· I met with the attorneys from the

13· ·Department of Justice, the Department of Defense, as

14· ·well as the United States Air Force.· We went over

15· ·documents and discussed how the testimony would go.

16· · · · Q.· ·Okay.

17· · · · · · ·And when you say you met with attorneys for

18· ·the various agencies of the United States, are those

19· ·attorneys here in the room today?

20· · · · A.· ·They are.

21· · · · Q.· ·Okay.· And other than the attorneys in this

22· ·room today, have you met with any other attorneys


                                                         800.211.DEPO (3376)
                                                         EsquireSolutions.com
                                                                            YVer1f
      Case 5:18-cv-00555-XR Document 249-5 Filed 08/21/20 Page 5 of 51

   SHELLEY ANN VERDEGO                                     December 17, 2019
   JOE HOLCOMBE vs UNITED STATES                                          51

·1· ·for me.

·2· · · · A.· ·Yes, sir.

·3· · · · Q.· ·And if you wouldn't mind reading the

·4· ·paragraph on USA 17745 to yourself for a second?

·5· · · · A.· ·Yes, sir.

·6· · · · Q.· ·Okay.· Let me ask you some questions about

·7· ·this paragraph and DOD generally.

·8· · · · · · ·Under DOD manual 7730.47 Volume 1, is it

·9· ·fair to say Agency should provide criminal incident

10· ·data within 15 days of the end of the month?

11· · · · A.· ·Per the manual, it is 15 work days after the

12· ·end of each month.

13· · · · Q.· ·Okay.· Is it fair to say Agencies have an

14· ·obligation under federal regulations to timely collect

15· ·and submit criminal history data including those of

16· ·violent felons?

17· · · · A.· ·That's correct.

18· · · · Q.· ·Once the Agency submits the data to DMDC --

19· ·the criminal history data to DMDC, is it true that

20· ·DMDC should return criminal history data containing

21· ·errors?

22· · · · A.· ·That's correct.


                                                         800.211.DEPO (3376)
                                                         EsquireSolutions.com
                                                                            YVer1f
      Case 5:18-cv-00555-XR Document 249-5 Filed 08/21/20 Page 6 of 51

   SHELLEY ANN VERDEGO                                     December 17, 2019
   JOE HOLCOMBE vs UNITED STATES                                          65

·1· · · · Q.· ·It's a true statement that the ability of

·2· ·NICS to determine quickly and effectively whether an

·3· ·individual is prohibited from possessing or receiving

·4· ·a firearm depends on the completeness of the

·5· ·information provided by Federal Agencies to NICS,

·6· ·right?

·7· · · · · · ·MR. STERN:· Objection, it's beyond the

·8· ·scope.

·9· · · · · · ·THE WITNESS:· Yes.

10· ·BY MR. JACOB:

11· · · · Q.· ·It depends upon the accuracy of the

12· ·information provided by Agencies to the NICS?

13· · · · · · ·MR. STERN:· Objection.

14· · · · · · ·THE WITNESS:· Yes.

15· ·BY MR. JACOB:

16· · · · Q.· ·Flip to the next page, Page 16666.· Do you

17· ·see that?

18· · · · A.· ·Yes, sir.

19· · · · Q.· ·I'm looking at the first full paragraph

20· ·starting with, as provided in the presidential

21· ·memorandum.

22· · · · A.· ·Yes, sir.


                                                         800.211.DEPO (3376)
                                                         EsquireSolutions.com
                                                                            YVer1f
      Case 5:18-cv-00555-XR Document 249-5 Filed 08/21/20 Page 7 of 51

   SHELLEY ANN VERDEGO                                     December 17, 2019
   JOE HOLCOMBE vs UNITED STATES                                          67

·1· ·BY MR. JACOB:

·2· · · · Q.· ·Do you agree with the document?

·3· · · · · · ·MR. STERN:· Objection, beyond the scope.

·4· · · · · · ·THE WITNESS:· I do if every other factor in

·5· ·place works out.

·6· ·BY MR. JACOB:

·7· · · · Q.· ·Well, I'm asking you whether you agree with

·8· ·the statement:· The submission of records by Agencies

·9· ·to NICS are critical in preventing gun violence?

10· · · · · · ·MR. STERN:· Objection, beyond the scope.

11· · · · · · ·THE WITNESS:· Yes.

12· ·BY MR. JACOB:

13· · · · Q.· ·And then the next part of that page goes on

14· ·to identification of relevant records, right?

15· · · · A.· ·Yes, sir.

16· · · · Q.· ·And it lists 10 categories of relevant

17· ·records that might be submitted to NICS?

18· · · · A.· ·Yes.

19· · · · Q.· ·And this is what you were talking about as

20· ·well with regard to -- you're looking at this document

21· ·to determine whether a record might be relevant,

22· ·right?


                                                         800.211.DEPO (3376)
                                                         EsquireSolutions.com
                                                                            YVer1f
      Case 5:18-cv-00555-XR Document 249-5 Filed 08/21/20 Page 8 of 51

   SHELLEY ANN VERDEGO                                     December 17, 2019
   JOE HOLCOMBE vs UNITED STATES                                          77

·1· · · · A.· ·So DIBRS doesn't have any connection to this

·2· ·system at all.

·3· · · · Q.· ·Okay.· And is that by design?

·4· · · · A.· ·I believe so.

·5· · · · · · ·(Verdego Exhibit No. 7 was marked for

·6· ·identification.)

·7· ·BY MR. JACOB:

·8· · · · Q.· ·I'm going to hand you a document that's been

·9· ·marked Exhibit 7.· And tell me when you have Exhibit 7

10· ·in front of you and you've had an opportunity to

11· ·review it.

12· · · · A.· ·I have it in front of me and I have reviewed

13· ·it.

14· · · · Q.· ·What is Exhibit 7?

15· · · · A.· ·It is the memorandum of understanding

16· ·between the Department of Defense and the Federal

17· ·Bureau of Investigation regarding the provision and

18· ·use of prohibited persons data.

19· · · · Q.· ·Is Exhibit 7 a true and correct copy of that

20· ·memorandum of understanding?

21· · · · A.· ·It is.

22· · · · Q.· ·And when was Exhibit 7 effective?


                                                         800.211.DEPO (3376)
                                                         EsquireSolutions.com
                                                                            YVer1f
      Case 5:18-cv-00555-XR Document 249-5 Filed 08/21/20 Page 9 of 51

   SHELLEY ANN VERDEGO                                     December 17, 2019
   JOE HOLCOMBE vs UNITED STATES                                          78

·1· · · · A.· ·2007.

·2· · · · Q.· ·Was this memorandum of understanding ever

·3· ·revoked by either the Department of Defense or the

·4· ·FBI?

·5· · · · A.· ·No.

·6· · · · Q.· ·So is Exhibit 7, the memorandum of

·7· ·understanding, still effective as we sit here today?

·8· · · · A.· ·Yes.

·9· · · · Q.· ·And it's been effective ever since 2007?

10· · · · A.· ·Yes.

11· · · · Q.· ·What is the purpose of the memorandum of

12· ·understanding in Exhibit 7?

13· · · · A.· ·It constitutes an agreement between the

14· ·Department of Defense and the FBI where the Department

15· ·will provide data to the FBI for inclusion into the

16· ·Department of Justice's or the FBI's National Incident

17· ·Criminal Background Check System.

18· · · · Q.· ·And used for when making determinations

19· ·under the Brady Act?

20· · · · A.· ·Yes.

21· · · · · · ·MR. STERN:· Objection, form.

22· ·BY MR. JACOB:


                                                         800.211.DEPO (3376)
                                                         EsquireSolutions.com
                                                                            YVer1f
      Case 5:18-cv-00555-XR Document 249-5 Filed 08/21/20 Page 10 of 51

   SHELLEY ANN VERDEGO                                      December 17, 2019
   JOE HOLCOMBE vs UNITED STATES                                           79

·1· · · · Q.· ·Is this agreement binding on the Department

·2· ·of Defense?

·3· · · · A.· ·It is.

·4· · · · Q.· ·Let me go through some of this.· Before we

·5· ·do, let me ask you:· When was the first time you saw

·6· ·Exhibit 7?

·7· · · · A.· ·December of 2017.

·8· · · · Q.· ·And is that a part of your review to get up

·9· ·to speed with your current role?

10· · · · A.· ·Yes, sir.

11· · · · Q.· ·And when was the last time you reviewed

12· ·Exhibit 7?

13· · · · A.· ·Last Monday.

14· · · · Q.· ·Is -- was that part of your preparation for

15· ·this deposition?

16· · · · A.· ·Yes, sir.

17· · · · Q.· ·Do you review Exhibit 7 as a normal course

18· ·of your -- in the normal course of your business?

19· · · · A.· ·Do I refer to it?· No. Have I looked at it?

20· ·Yes.

21· · · · · · ·Just because the attachment, attachment one

22· ·again, covers all the 10 prohibitors and then kind of


                                                          800.211.DEPO (3376)
                                                          EsquireSolutions.com
                                                                             YVer1f
      Case 5:18-cv-00555-XR Document 249-5 Filed 08/21/20 Page 11 of 51

   SHELLEY ANN VERDEGO                                      December 17, 2019
   JOE HOLCOMBE vs UNITED STATES                                           88

·1· ·System?

·2· · · · · · ·MR. STERN:· Objection, form.

·3· · · · · · ·THE WITNESS:· Okay.· So if -- just so I

·4· ·understand your question, it's actually, I think you

·5· ·said search, but it's really National Instant Criminal

·6· ·Background Check System.

·7· ·BY MR. JACOB:

·8· · · · Q.· ·Can we call it NICS for short?

·9· · · · A.· ·We can.

10· · · · · · ·You are correct.

11· · · · Q.· ·Okay.· I guess, let me make sure I

12· ·understand what I'm correct about.· Was DOD providing

13· ·DIBRS data to NICS directly?

14· · · · A.· ·I'm sorry.· Repeat that question.

15· · · · Q.· ·Was DOD, between 2011 and 2017, providing

16· ·DIBRS data to FBI's NICS system?

17· · · · A.· ·No.

18· · · · Q.· ·And why not?

19· · · · A.· ·Because DIBRS was set up just for

20· ·statistical data.

21· · · · Q.· ·Any other reason why FBI was -- scratch

22· ·that.


                                                          800.211.DEPO (3376)
                                                          EsquireSolutions.com
                                                                             YVer1f
      Case 5:18-cv-00555-XR Document 249-5 Filed 08/21/20 Page 12 of 51

   SHELLEY ANN VERDEGO                                      December 17, 2019
   JOE HOLCOMBE vs UNITED STATES                                           90

·1· · · · Q.· ·Uh-huh.

·2· · · · A.· ·That's what that is.· So it doesn't identify

·3· ·an individual --

·4· · · · Q.· ·Sure.

·5· · · · A.· ·-- in regards -- in a group.

·6· · · · Q.· ·But I'm talking about for individual records

·7· ·that was submitted in DIBRS, does it identify the

·8· ·Agency that --

·9· · · · A.· ·Yes, it does.

10· · · · Q.· ·For individuals that are submitted into

11· ·DIBRS, does it identify the category of prohibited

12· ·person?

13· · · · A.· ·It does not.

14· · · · Q.· ·Okay.· Would you agree that under this

15· ·memorandum of agreement, the FBI is requesting from

16· ·DOD and the DOD is agreeing to provide this

17· ·information, the category of prohibited or restricted

18· ·person?

19· · · · A.· ·Yes.

20· · · · Q.· ·And I guess what I don't understand is why

21· ·was DOD -- and let me step back.

22· · · · · · ·You said that DOD was providing it to Triple


                                                          800.211.DEPO (3376)
                                                          EsquireSolutions.com
                                                                             YVer1f
      Case 5:18-cv-00555-XR Document 249-5 Filed 08/21/20 Page 13 of 51

   SHELLEY ANN VERDEGO                                      December 17, 2019
   JOE HOLCOMBE vs UNITED STATES                                           91

·1· ·I and the National Crime Information Center, right?

·2· · · · A.· ·That's right.

·3· · · · Q.· ·Was DOD providing DIBRS data concerning

·4· ·individuals who are restricted from selling firearms

·5· ·under the Brady Bill to Triple I?

·6· · · · · · ·MR. STERN:· Objection, form.

·7· · · · · · ·THE WITNESS:· No.· Because Triple I is only

·8· ·biometric, so it's only fingerprints, retina, things

·9· ·of that nature.· It's not --

10· ·BY MR. JACOB:

11· · · · Q.· ·Okay.· So, DOD was not providing DIBRS data

12· ·concerning individuals who were prohibited from

13· ·selling a firearm under the Brady Bill to Triple I?

14· · · · A.· ·That's correct, because it was not -- there

15· ·was no way to do it.

16· · · · Q.· ·Okay.· So let's talk about the National

17· ·Crime Information Center.

18· · · · · · ·Was DOD providing DIBRS data to the FBI

19· ·National Crime Information Center on individuals who

20· ·were prohibited from purchasing firearms under the

21· ·Brady Bill?

22· · · · A.· ·No.


                                                          800.211.DEPO (3376)
                                                          EsquireSolutions.com
                                                                             YVer1f
      Case 5:18-cv-00555-XR Document 249-5 Filed 08/21/20 Page 14 of 51

   SHELLEY ANN VERDEGO                                      December 17, 2019
   JOE HOLCOMBE vs UNITED STATES                                           95

·1· ·Exhibit 8?

·2· · · · A.· ·So it's to re-issue the DOD directive to a

·3· ·DOD instruction to establish policy and assign

·4· ·responsibility for criminal incident reporting,

·5· ·implement reporting requirements of section 534 of

·6· ·Title 28 United States Code otherwise known as the

·7· ·Uniform Federal Crime Reporting Act of 1988.

·8· · · · · · ·Also reporting requirements for the victim

·9· ·and witness assistant notification otherwise known as

10· ·the Victims Rights and Restitution Act of 1990.

11· · · · · · ·And then section 922 Title 18 otherwise

12· ·known as the Brady Handgun Violence Prevention Act and

13· ·the Weinberg Amendment to the Gun Control Act.· And

14· ·then sections 16901 through 16928 of Title 42,

15· ·otherwise known as the Jacob Wetterline and the Megan

16· ·Nicole Canta and the Pam Winter Sex Offender

17· ·Registration and Notification Program, and finally for

18· ·reporting requirements for public law 107-188.

19· · · · Q.· ·Would it be fair to say that 7730.47 is sort

20· ·of be a go-to instruction concerning DIBRS?

21· · · · A.· ·Yes.

22· · · · Q.· ·So under the purpose, one of the purposes of


                                                          800.211.DEPO (3376)
                                                          EsquireSolutions.com
                                                                             YVer1f
      Case 5:18-cv-00555-XR Document 249-5 Filed 08/21/20 Page 15 of 51

   SHELLEY ANN VERDEGO                                      December 17, 2019
   JOE HOLCOMBE vs UNITED STATES                                           96

·1· ·Exhibit 8, this instruction, was to implement the

·2· ·reporting requirements of section 922 of Title 18

·3· ·known as the Brady Bill, right?

·4· · · · A.· ·Yes.

·5· · · · Q.· ·Can you tell me how either Directive 7730.47

·6· ·before this or the Instruction 7730.47 and the

·7· ·associated manuals implement the reporting

·8· ·requirements of the Brady Bill?

·9· · · · A.· ·So this document basically covers -- this

10· ·document being the instruction -- talks to kind of

11· ·what the DOD policy is and then also what the --

12· ·there's a responsibility section that kind covers who

13· ·does what within the Department in regard to DIBRS.

14· · · · Q.· ·Okay.· And my question's a little bit more

15· ·specific.· How do the set of instructions, the

16· ·directives and their associated manuals, how do they

17· ·implement the reporting requirements of the Brady

18· ·Bill?

19· · · · A.· ·They don't.

20· · · · Q.· ·Okay.· Would it be fair to say that the

21· ·Department of Defense issued these instructions and

22· ·manuals that don't meet the stated purpose of their --


                                                          800.211.DEPO (3376)
                                                          EsquireSolutions.com
                                                                             YVer1f
      Case 5:18-cv-00555-XR Document 249-5 Filed 08/21/20 Page 16 of 51

   SHELLEY ANN VERDEGO                                      December 17, 2019
   JOE HOLCOMBE vs UNITED STATES                                           97

·1· ·the instructions and manuals?

·2· · · · · · ·MR. STERN:· Objection.

·3· · · · · · ·THE WITNESS:· Can you re-ask that?

·4· ·BY MR. JACOB:

·5· · · · Q.· ·Sure.· Fair to say one of the stated

·6· ·purposes of 7730.47 is to implement the reporting

·7· ·requirements of the Brady Bill, right?

·8· · · · A.· ·Yes.

·9· · · · Q.· ·And also fair to say that they're not; these

10· ·manuals and instruction are not implementing the

11· ·reporting requirements of the Brady Bill?

12· · · · · · ·MR. STERN:· Objection.

13· · · · · · ·THE WITNESS:· That's correct.

14· ·BY MR. JACOB:

15· · · · Q.· ·So would it be fair to say that instructions

16· ·and manuals, 7730.47 are not meeting their stated

17· ·purpose?

18· · · · · · ·MR. STERN:· Objection.

19· · · · · · ·THE WITNESS:· Yes.

20· ·BY MR. JACOB:

21· · · · Q.· ·Okay.· Let me flip and ask you some more

22· ·specific questions.


                                                          800.211.DEPO (3376)
                                                          EsquireSolutions.com
                                                                             YVer1f
     Case 5:18-cv-00555-XR Document 249-5 Filed 08/21/20 Page 17 of 51

   SHELLEY ANN VERDEGO                                     December 17, 2019
   JOE HOLCOMBE vs UNITED STATES                                         100

·1· · · · A.· ·Okay.· I've reviewed it.

·2· · · · Q.· ·So Exhibit 9 -- tell me what Exhibit 9 is

·3· ·first.

·4· · · · A.· ·It is the Department of Defense Directive

·5· ·Number 7730.47, the Defense Incident-Based Reporting

·6· ·System.

·7· · · · Q.· ·Okay.· So this was the policy that was

·8· ·re-issued by Exhibit 8 as an instruction, right?

·9· · · · A.· ·This directive was re-issued as an

10· ·instruction, yes.

11· · · · Q.· ·And that instruction is Exhibit 8?

12· · · · A.· ·Yes.

13· · · · Q.· ·And Exhibit 9, directive 7730.47 is the

14· ·mandatory policy that's applicable to all of DOD

15· ·between 1996 and 2014.· Is that fair?

16· · · · A.· ·It's correct, yes.

17· · · · Q.· ·Okay.· And 2014 was when Exhibit 8 was

18· ·re-issued?

19· · · · A.· ·Yes.

20· · · · Q.· ·Let me ask you some questions about

21· ·Exhibit 8.· And from your understanding, were there

22· ·substantive changes between Exhibit 9 and Exhibit 8?


                                                         800.211.DEPO (3376)
                                                         EsquireSolutions.com
                                                                            YVer1f
     Case 5:18-cv-00555-XR Document 249-5 Filed 08/21/20 Page 18 of 51

   SHELLEY ANN VERDEGO                                     December 17, 2019
   JOE HOLCOMBE vs UNITED STATES                                         106

·1· ·and Air Force to follow the responsibilities and the

·2· ·procedures set out in the two manuals; Volumes 1 and

·3· ·two.· Is that fair?

·4· · · · A.· ·The directive, Exhibit 8, authorizes the

·5· ·publication of the manuals.

·6· · · · Q.· ·Exhibit 9 you mean?

·7· · · · A.· ·I'm sorry.· Nine, yes.

·8· · · · Q.· ·Okay.· So what Exhibit 9 is doing is

·9· ·establishing broad level DIBRS policy, right?

10· · · · A.· ·Yes.

11· · · · Q.· ·And saying, okay, we're going to publish

12· ·these two manuals that DOD and the Agencies have to

13· ·follow?

14· · · · A.· ·Right.· Manuals within the Department of

15· ·Defense are typically technical.· So it's conversion

16· ·of codes, things of that nature.

17· · · · Q.· ·Right.· But the manuals are still required

18· ·policy for the DOD and Agency to follow per the

19· ·directives?

20· · · · A.· ·That's correct.

21· · · · Q.· ·Okay.· Then let me ask you a couple more

22· ·questions about this directive, Exhibit 9.


                                                         800.211.DEPO (3376)
                                                         EsquireSolutions.com
                                                                            YVer1f
      Case 5:18-cv-00555-XR Document 249-5 Filed 08/21/20 Page 19 of 51

   SHELLEY ANN VERDEGO                                      December 17, 2019
   JOE HOLCOMBE vs UNITED STATES                                          108

·1· · · · A.· ·Okay.· I'm there.

·2· · · · Q.· ·So 4085, Paragraph 5.2 imposes certain

·3· ·obligations on the secretaries of the Military

·4· ·Department and the heads of other DOD components?

·5· · · · A.· ·Yes, sir.

·6· · · · Q.· ·And one of those obligations that the

·7· ·secretaries of the Military Department and heads of

·8· ·other DOD components should do is, "Ensure compliance

·9· ·with this directive and establish policies and

10· ·procedures to implement DIBRS within their

11· ·components."· Do you see that?

12· · · · A.· ·I do.· Yes, sir.

13· · · · Q.· ·So would it be fair to say what this policy,

14· ·this directive in Exhibit 9 is telling the secretaries

15· ·of the Military Departments and heads of the

16· ·components to do is make sure the employees within

17· ·your control are complying with this directive and

18· ·establish procedures to implement that compliance for

19· ·DIBRS reporting?

20· · · · A.· ·Yes.

21· · · · · · ·MR. STERN:· Objection, form.

22· ·BY MR. JACOB:


                                                          800.211.DEPO (3376)
                                                          EsquireSolutions.com
                                                                             YVer1f
      Case 5:18-cv-00555-XR Document 249-5 Filed 08/21/20 Page 20 of 51

   SHELLEY ANN VERDEGO                                      December 17, 2019
   JOE HOLCOMBE vs UNITED STATES                                          110

·1· ·be able to report to DIBRS.

·2· ·BY MR. JACOB:

·3· · · · Q.· ·Sure.· And, also, would it be fair to say

·4· ·that this directive is instructing the secretaries of

·5· ·the Military Departments, heads of DOD components to

·6· ·train their personnel to comply with the associated

·7· ·manuals, the two manuals?

·8· · · · A.· ·I mean, in this case, no.· Because they

·9· ·weren't -- they hadn't been published.

10· · · · Q.· ·Sure.

11· · · · · · ·When they're published, of course.· The

12· ·directive expects the secretaries of the Military

13· ·Departments and heads of DOD components to train their

14· ·personnel to comply with those manuals?

15· · · · · · ·MR. STERN:· Objection.

16· · · · · · ·THE WITNESS:· Yes.

17· ·BY MR. JACOB:

18· · · · Q.· ·Would it be fair to say that when the

19· ·government issues mandatory policies it should train

20· ·its employees to follow those policies?

21· · · · · · ·MR. STERN:· Objection to form.

22· · · · · · ·THE WITNESS:· Yes.


                                                          800.211.DEPO (3376)
                                                          EsquireSolutions.com
                                                                             YVer1f
      Case 5:18-cv-00555-XR Document 249-5 Filed 08/21/20 Page 21 of 51

   SHELLEY ANN VERDEGO                                      December 17, 2019
   JOE HOLCOMBE vs UNITED STATES                                          116

·1· ·document.

·2· · · · · · ·THE WITNESS:· So, DIBRS was used as a data

·3· ·repository for all law enforcement activities.

·4· ·BY MR. JACOB:

·5· · · · Q.· ·Uh-huh.· So would it be fair to say DIBRS

·6· ·was used to centralize the collection of information

·7· ·reportable by DOD components pursuant to the Brady

·8· ·Bill?

·9· · · · · · ·MR. STERN:· Objection.

10· · · · · · ·THE WITNESS:· That's what it says.

11· ·BY MR. JACOB:

12· · · · Q.· ·And is it true that between December 7th,

13· ·2010 and 2018 -- July of 2018, the DOD was using DIBRS

14· ·to centralize the collection of information that is

15· ·reportable by DOD components pursuant to the Brady

16· ·Handgun Violence Prevention Act?

17· · · · A.· ·DOD was using DIBRS to report NIBRS

18· ·information for the Uniform crime report.

19· · · · Q.· ·Sure.· But my question's a little different.

20· · · · · · ·My question was whether between 2010 and

21· ·2018, DOD was using DIBRS to centralize the collection

22· ·of information reportable by the DOD components


                                                          800.211.DEPO (3376)
                                                          EsquireSolutions.com
                                                                             YVer1f
      Case 5:18-cv-00555-XR Document 249-5 Filed 08/21/20 Page 22 of 51

   SHELLEY ANN VERDEGO                                      December 17, 2019
   JOE HOLCOMBE vs UNITED STATES                                          117

·1· ·pursuant to the Brady Bill?

·2· · · · A.· ·Yes.

·3· · · · Q.· ·Okay.· So between 2010 and 2018, DIBRS

·4· ·contained a repository of information that is

·5· ·reportable by DOD components pursuant to the Brady

·6· ·Bill?

·7· · · · · · ·MR. STERN:· Objection.

·8· · · · · · ·THE WITNESS:· It was, with the exception of

·9· ·the category.

10· ·BY MR. JACOB:

11· · · · Q.· ·Okay.· Well, let's take this step by step.

12· · · · · · ·I'm going to Page 4937.· Do you see that?

13· · · · A.· ·Yes, sir.

14· · · · Q.· ·Do you see the Paragraph C4 on 4937?

15· · · · A.· ·Yes, sir.

16· · · · Q.· ·This paragraph is requiring the USDPNR, and

17· ·I'm forgetting -- I'm blanking on that acronym.

18· · · · A.· ·Undersecretary of defense for personnel and

19· ·readiness.

20· · · · Q.· ·Okay.· I appreciate that.· So this paragraph

21· ·on Page 48937 is requiring the undersecretary of

22· ·defense for personnel and readiness to maintain the


                                                          800.211.DEPO (3376)
                                                          EsquireSolutions.com
                                                                             YVer1f
      Case 5:18-cv-00555-XR Document 249-5 Filed 08/21/20 Page 23 of 51

   SHELLEY ANN VERDEGO                                      December 17, 2019
   JOE HOLCOMBE vs UNITED STATES                                          121

·1· · · · · · ·THE WITNESS:· I would agree with that.

·2· ·BY MR. JACOB:

·3· · · · Q.· ·Would you agree that the more information

·4· ·the FBI has on dangerous felons the better decisions

·5· ·they can make in preventing individuals who shouldn't

·6· ·have guns from getting them?

·7· · · · · · ·MR. STERN:· Objection.

·8· · · · · · ·THE WITNESS:· I agree.

·9· ·BY MR. JACOB:

10· · · · Q.· ·Would you agree that when government

11· ·Agencies fail to share data on dangerous felons and

12· ·child abusers they unnecessarily expose the public to

13· ·a risk of gun violence?

14· · · · · · ·MR. STERN:· Objection, form.

15· · · · · · ·THE WITNESS:· I would agree.

16· ·BY MR. JACOB:

17· · · · Q.· ·Okay.· Let's talk, then, about this next

18· ·page, the database on domestic violence.· Are you at

19· ·Page 4941?

20· · · · A.· ·Yes, sir.

21· · · · Q.· ·Do you see the paragraph Database on

22· ·Domestic Violence?


                                                          800.211.DEPO (3376)
                                                          EsquireSolutions.com
                                                                             YVer1f
      Case 5:18-cv-00555-XR Document 249-5 Filed 08/21/20 Page 24 of 51

   SHELLEY ANN VERDEGO                                      December 17, 2019
   JOE HOLCOMBE vs UNITED STATES                                          122

·1· · · · A.· ·I do.

·2· · · · Q.· ·Is this referring to the DOD Central Repos

·3· ·--· Registry Database?

·4· · · · A.· ·I'm not sure of your question.

·5· · · · Q.· ·Sure.· I guess maybe a better question would

·6· ·be, what is the database on domestic violence on Page

·7· ·4941 of Exhibit 10 referring to?

·8· · · · A.· ·It's referring to central database of

·9· ·information on incidents regarding domestic violence

10· ·involving members of the military.

11· · · · Q.· ·Okay.· And who owns that database?

12· · · · A.· ·The database does not exist.

13· · · · Q.· ·Okay.· Why does the database not exist?

14· · · · A.· ·Basically because DMDC did not have the

15· ·resources or the capabilities to create the database.

16· · · · Q.· ·Okay.· So would it be fair to say that this

17· ·manual, Exhibit 9, requires the DMDC to create that

18· ·database?

19· · · · A.· ·That's correct.

20· · · · Q.· ·And who is in charge of allocating those

21· ·resources to the DMDC?

22· · · · A.· ·The director of DHRA, Defense Human Resource


                                                          800.211.DEPO (3376)
                                                          EsquireSolutions.com
                                                                             YVer1f
      Case 5:18-cv-00555-XR Document 249-5 Filed 08/21/20 Page 25 of 51

   SHELLEY ANN VERDEGO                                      December 17, 2019
   JOE HOLCOMBE vs UNITED STATES                                          123

·1· ·Activity.

·2· · · · Q.· ·Okay.· So I guess I'm confused as to why the

·3· ·Department of Defense would issue a manual telling

·4· ·DMDC to create this database but then not associate

·5· ·the required resources to do that?

·6· · · · A.· ·It was an unfunded mandate by Congress.

·7· · · · Q.· ·Congress didn't write this manual though.

·8· · · · A.· ·No, they did not.

·9· · · · Q.· ·The DOD wrote this manual, right?

10· · · · A.· ·That's correct.

11· · · · Q.· ·And the DOD is taking the obligation on

12· ·itself to create this database of domestic violence,

13· ·right?

14· · · · A.· ·Correct.

15· · · · Q.· ·And it's an mandatory database that -- or a

16· ·mandatory obligation?

17· · · · · · ·MR. STERN:· Objection.

18· · · · · · ·THE WITNESS:· You're asking me if it's a

19· ·mandatory obligation?

20· ·BY MR. JACOB:

21· · · · Q.· ·Yes?

22· · · · A.· ·It is, by law.


                                                          800.211.DEPO (3376)
                                                          EsquireSolutions.com
                                                                             YVer1f
      Case 5:18-cv-00555-XR Document 249-5 Filed 08/21/20 Page 26 of 51

   SHELLEY ANN VERDEGO                                      December 17, 2019
   JOE HOLCOMBE vs UNITED STATES                                          124

·1· · · · Q.· ·Okay.· And not only by law, by the terms of

·2· ·this manual, right?

·3· · · · · · ·MR. STERN:· Objection.

·4· · · · · · ·THE WITNESS:· Correct.

·5· ·BY MR. JACOB:

·6· · · · Q.· ·So at no time between 2010 and 2018 did this

·7· ·database on domestic violence exist?

·8· · · · A.· ·That's correct.

·9· · · · Q.· ·Let me flip you to Page 4943 of Exhibit 10.

10· · · · A.· ·Yes, sir.

11· · · · Q.· ·Do you see the functional areas with DIBRS

12· ·reporting responsibilities are?

13· · · · A.· ·Paragraph D?

14· · · · Q.· ·Yes.

15· · · · A.· ·Yes.

16· · · · Q.· ·And if I'm not mistaken, that paragraph goes

17· ·onto Page 4945 of Exhibit 10?

18· · · · A.· ·Yes.

19· · · · Q.· ·It basically divides up the DOD into various

20· ·functional areas including law enforcement and command

21· ·actions and corrections?

22· · · · A.· ·That's correct.


                                                          800.211.DEPO (3376)
                                                          EsquireSolutions.com
                                                                             YVer1f
      Case 5:18-cv-00555-XR Document 249-5 Filed 08/21/20 Page 27 of 51

   SHELLEY ANN VERDEGO                                      December 17, 2019
   JOE HOLCOMBE vs UNITED STATES                                          133

·1· · · · A.· ·Yes, sir.

·2· · · · Q.· ·Do you see the definition of DIBRS?

·3· · · · A.· ·I do.

·4· · · · Q.· ·DIBRS is defined in this manual as, "An

·5· ·incident-based system used to report criminal and

·6· ·specifically identified incidents from initial law

·7· ·enforcement response offender to," -- scratch that.

·8· ·Let me restart that.

·9· · · · · · ·DIBRS is defined as the, "Incident-based

10· ·system used to report criminal and specifically

11· ·identified incidents from initial law enforcement

12· ·response to offender released from confinement."· Did

13· ·I read that correctly?

14· · · · A.· ·You did.

15· · · · Q.· ·"It includes provisions to comply with the

16· ·Brady Handgun Prevention Act of 1993."· Did I read

17· ·that correctly?

18· · · · A.· ·You did.

19· · · · Q.· ·Okay.· So the very definition of DIBRS is to

20· ·track these criminal incidents from -- all the way

21· ·from the beginning to the point where these

22· ·individuals are released from prison, right?


                                                          800.211.DEPO (3376)
                                                          EsquireSolutions.com
                                                                             YVer1f
      Case 5:18-cv-00555-XR Document 249-5 Filed 08/21/20 Page 28 of 51

   SHELLEY ANN VERDEGO                                      December 17, 2019
   JOE HOLCOMBE vs UNITED STATES                                          134

·1· · · · A.· ·Correct.

·2· · · · · · ·MR. STERN:· Objection.

·3· ·BY MR. JACOB:

·4· · · · Q.· ·At every step of the way?

·5· · · · A.· ·Yes.

·6· · · · Q.· ·And the very definition of DIBRS requires

·7· ·compliance with the Brady Handgun Violence Prevention

·8· ·Act, right?

·9· · · · · · ·MR. STERN:· Objection, misstates the

10· ·document.

11· ·BY MR. JACOB:

12· · · · Q.· ·I'm on Page 5009.

13· · · · A.· ·It includes provisions to comply with the

14· ·Brady Act.

15· · · · Q.· ·So the definition of DIBRS includes

16· ·provisions to comply with the Brady Act, right?

17· · · · A.· ·Yes.

18· · · · Q.· ·Let me --

19· · · · A.· ·Can we take a quick break?

20· · · · · · ·MR. JACOB:· Yes.· Sure.

21· · · · · · ·VIDEOGRAPHER:· The time is 12:29 p.m.

22· · · · · · ·We're going off the record.


                                                          800.211.DEPO (3376)
                                                          EsquireSolutions.com
                                                                             YVer1f
      Case 5:18-cv-00555-XR Document 249-5 Filed 08/21/20 Page 29 of 51

   SHELLEY ANN VERDEGO                                      December 17, 2019
   JOE HOLCOMBE vs UNITED STATES                                          135

·1· · · · · · ·(Whereupon, a recess ensued.)

·2· · · · · · ·VIDEOGRAPHER:· The time is 12:39 p.m.

·3· · · · · · ·We're back on the record.

·4· · · · · · ·(Verdego Exhibit No. 11 was marked for

·5· ·identification.)

·6· ·BY MR. JACOB:

·7· · · · Q.· ·I'll hand you what's been marked as

·8· ·Exhibit 11.· Tell me when you have that in front of

·9· ·you and a chance to review it?

10· · · · A.· ·I have it.

11· · · · Q.· ·Can you tell me what Exhibit 11 is?

12· · · · A.· ·Yes.· It is the DIBRS entry from the United

13· ·States Air Force in regards to Devin Kelley.

14· · · · Q.· ·And is it a true and correct copy of the

15· ·DIBRS entry from the United States Air Force regarding

16· ·Devin Kelley?

17· · · · A.· ·Yes.

18· · · · Q.· ·And can you just first, broad steps, walk me

19· ·through what I'm looking at?

20· · · · · · ·MR. STERN:· Can I interject for a second,

21· ·Tom?

22· · · · · · ·MR. JACOB:· Yes.


                                                          800.211.DEPO (3376)
                                                          EsquireSolutions.com
                                                                             YVer1f
      Case 5:18-cv-00555-XR Document 249-5 Filed 08/21/20 Page 30 of 51

   SHELLEY ANN VERDEGO                                      December 17, 2019
   JOE HOLCOMBE vs UNITED STATES                                          136

·1· · · · · · ·MR. STERN:· In preparation for Ms. Verdego's

·2· ·deposition, she took notes on this very entry.· So I

·3· ·will provide a copy to opposing counsel.

·4· · · · · · ·MR. JACOB:· Okay.· I'm just going to mark

·5· ·these notes as Exhibit 12.

·6· · · · · · ·(Verdego Exhibit No. 12 was marked for

·7· ·identification.)

·8· ·BY MR. JACOB:

·9· · · · Q.· ·Can I trade you, please?

10· · · · A.· ·Sure.

11· · · · Q.· ·All right.· So you have Exhibit 11 and

12· ·Exhibit 10 in front of you, right?

13· · · · A.· ·I have 11 and 12.

14· · · · Q.· ·Sorry.· Exhibit 11 and Exhibit 12 in front

15· ·of you?

16· · · · A.· ·Yes, sir.

17· · · · Q.· ·Okay.· So tell me what Exhibit 12 is?

18· · · · A.· ·So this is the DIBRS -- I'm sorry, number

19· ·12?

20· · · · Q.· ·Yes.· Tell me what Exhibit 12 is.

21· · · · A.· ·So it's the Air Force's -- Air Force

22· ·submission to DIBRS for Devin Kelley that I have taken


                                                          800.211.DEPO (3376)
                                                          EsquireSolutions.com
                                                                             YVer1f
      Case 5:18-cv-00555-XR Document 249-5 Filed 08/21/20 Page 31 of 51

   SHELLEY ANN VERDEGO                                      December 17, 2019
   JOE HOLCOMBE vs UNITED STATES                                          137

·1· ·notes on basically using the DOD manual 7730-47 Volume

·2· ·1.· And I just basically took all the codes in that

·3· ·manual and put them here so that, you know, because

·4· ·there was no way I was going to be able to memorize

·5· ·all this.

·6· · · · Q.· ·You know, that's why I marked the manual, so

·7· ·you'd have that in front of you.· But this makes it a

·8· ·lot easier.

·9· · · · · · ·Let me make sure I have this.· Exhibit 12 is

10· ·a true and correct copy of the notes that you made to

11· ·the DIBRS entry for Devin Kelley, fair?

12· · · · · · ·MR. STERN:· Objection, misstates testimony.

13· · · · · · ·THE WITNESS:· Well, this is a copy of the

14· ·entry.· They're not -- they don't -- they're not

15· ·exactly similar because they're printed out

16· ·differently.· But it is, in fact -- it has the same

17· ·data.

18· ·BY MR. JACOB:

19· · · · Q.· ·Sure.· Let me re-ask that question.

20· · · · · · ·Exhibit 12 is a true and correct copy of the

21· ·DIBRS entry for Devin Kelley along with the notes that

22· ·you made on that copy?


                                                          800.211.DEPO (3376)
                                                          EsquireSolutions.com
                                                                             YVer1f
      Case 5:18-cv-00555-XR Document 249-5 Filed 08/21/20 Page 32 of 51

   SHELLEY ANN VERDEGO                                      December 17, 2019
   JOE HOLCOMBE vs UNITED STATES                                          138

·1· · · · A.· ·Yes.

·2· · · · Q.· ·Okay.

·3· · · · · · ·So let's -- using Exhibit -- and before we

·4· ·get there, the notes interpreting the DIBRS entry for

·5· ·Devin Kelley came from what we have marked as

·6· ·Exhibit 10, the manual, Volume 1 of 7730.47, fair?

·7· · · · A.· ·Yes, sir.

·8· · · · Q.· ·And specifically we're looking at -- and it

·9· ·starts approximately on Page 49, USA 4950 to 51 with

10· ·tape -- do you have Exhibit 10 in front of you?

11· · · · · · ·You should stop letting him take your

12· ·papers.

13· · · · · · ·Okay.· So you have Exhibit 10 in front of

14· ·you, right?

15· · · · A.· ·Yes, sir.

16· · · · Q.· ·So around Page 4951, we should start seeing

17· ·some tables that describe the various fields of DIBRS

18· ·entries.· Is that correct?

19· · · · A.· ·That's correct, sir.

20· · · · Q.· ·Okay.· And if I'm understanding you

21· ·correctly, what you did was you took Kelley's DIBRS

22· ·entry from the Air Force and compared it to


                                                          800.211.DEPO (3376)
                                                          EsquireSolutions.com
                                                                             YVer1f
      Case 5:18-cv-00555-XR Document 249-5 Filed 08/21/20 Page 33 of 51

   SHELLEY ANN VERDEGO                                      December 17, 2019
   JOE HOLCOMBE vs UNITED STATES                                          139

·1· ·Exhibit 10, and you made annotations so you could

·2· ·understand what the DIBRS entry was referring to?

·3· · · · A.· ·Yes, sir.

·4· · · · Q.· ·So let's go through the DIBRS entry for

·5· ·Kelley and we can use either Exhibit 11 or Exhibit 12

·6· ·or both if you prefer?

·7· · · · A.· ·Okay.

·8· · · · Q.· ·Do you have Exhibit 11 and 12 in front of

·9· ·you?

10· · · · A.· ·I do.

11· · · · Q.· ·Okay.· So start by telling me what the

12· ·administrative segment is?

13· · · · A.· ·So the administrative segment starts with

14· ·the FBI location number, that's how when it gets

15· ·transmitted to the uniform crime report it shows kind

16· ·of the geographic region so that they can better

17· ·report where the crime occurred.

18· · · · · · ·Those are the first -- starts at the letter

19· ·N and then ends in the letter O.· As a point of

20· ·reference the DOs at end of that number actually

21· ·refers to the Air Force.

22· · · · Q.· ·Okay.


                                                          800.211.DEPO (3376)
                                                          EsquireSolutions.com
                                                                             YVer1f
      Case 5:18-cv-00555-XR Document 249-5 Filed 08/21/20 Page 34 of 51

   SHELLEY ANN VERDEGO                                      December 17, 2019
   JOE HOLCOMBE vs UNITED STATES                                          144

·1· · · · Q.· ·So, M means administrative segment?

·2· · · · A.· ·Correct.

·3· · · · Q.· ·And then A, what does A in the

·4· ·administrative segment mean?

·5· · · · A.· ·It is the report type, which is an add.· So

·6· ·they added something to the report.

·7· · · · Q.· ·Okay.· So it would have been first added on

·8· ·October 21st, 2013, Exhibit 11?

·9· · · · A.· ·Yes.

10· · · · Q.· ·Do you know what happened on October 21st,

11· ·2013 that prompted this addition to DIBRS?

12· · · · A.· ·I do not.

13· · · · Q.· ·What is the Y in the administrative segment

14· ·mean?

15· · · · A.· ·The Y means was it reported to NIBRS.

16· · · · Q.· ·It means what?

17· · · · A.· ·Is it reportable -- is it reportable to

18· ·NIBRS.

19· · · · Q.· ·Okay.· So the Y doesn't mean, was it

20· ·actually reported to DIBRS.

21· · · · A.· ·Correct.· It just means should it be a NIBRS

22· ·entry.


                                                          800.211.DEPO (3376)
                                                          EsquireSolutions.com
                                                                             YVer1f
      Case 5:18-cv-00555-XR Document 249-5 Filed 08/21/20 Page 35 of 51

   SHELLEY ANN VERDEGO                                      December 17, 2019
   JOE HOLCOMBE vs UNITED STATES                                          145

·1· · · · Q.· ·And what differentiates offenses that should

·2· ·be a NIBRS entry versus should not be a NIBRS entry?

·3· · · · A.· ·In this case none, because the report

·4· ·actually is for NIBRS.

·5· · · · Q.· ·What do you mean by that?

·6· · · · A.· ·Meaning that when you report something to

·7· ·DIBRS, it is for inclusion into the National

·8· ·Incident-Based Reporting System.

·9· · · · Q.· ·So are all DIBRS reports marked for

10· ·inclusion into NIBRS?

11· · · · A.· ·It is my understanding they are, yes.

12· · · · Q.· ·Then why even have that Y segment?

13· · · · A.· ·I think it is -- this is speculation but I

14· ·believe this is a requirement through -- for the FBI.

15· · · · Q.· ·Okay.· What about the I following the Y in

16· ·the administrative segment?

17· · · · A.· ·The I is asking whether or not this was an

18· ·incident or -- incident/report occurred date category.

19· · · · · · ·And so this was the incident.· This tells

20· ·you it was an incident.· And then the following

21· ·numbers tell you the date of the incident.

22· · · · Q.· ·So what is the data of the incident?


                                                          800.211.DEPO (3376)
                                                          EsquireSolutions.com
                                                                             YVer1f
      Case 5:18-cv-00555-XR Document 249-5 Filed 08/21/20 Page 36 of 51

   SHELLEY ANN VERDEGO                                      December 17, 2019
   JOE HOLCOMBE vs UNITED STATES                                          146

·1· · · · A.· ·It is May 25th, 2011.

·2· · · · Q.· ·So if we go back to our manual --

·3· · · · A.· ·Uh-huh.

·4· · · · Q.· ·-- do you have that in front of you?

·5· · · · A.· ·I do.

·6· · · · Q.· ·And you go to Page USA 4943, where it says,

·7· ·"Law enforcement should begin the DIBRS reporting

·8· ·process when law enforcement officials respond to a

·9· ·credible report of a criminal incident."

10· · · · A.· ·Yes, sir.

11· · · · Q.· ·Is it fair to say that what Air Force

12· ·through its law enforcement employees are telling DMDC

13· ·is that on 2011, 5-25 they received a credible report

14· ·of a criminal incident?

15· · · · A.· ·Yes.

16· · · · Q.· ·Okay.· And do you have 4943 in front of you?

17· · · · A.· ·Yes.

18· · · · Q.· ·Do you see Paragraph C?

19· · · · A.· ·Yes.

20· · · · Q.· ·It says, "No organization shall submit PII

21· ·to the DMDC that could jeopardize or compromise any

22· ·ongoing investigation."· Do you see that?· Did I read


                                                          800.211.DEPO (3376)
                                                          EsquireSolutions.com
                                                                             YVer1f
       Case 5:18-cv-00555-XR Document 249-5 Filed 08/21/20 Page 37 of 51

     SHELLEY ANN VERDEGO                                     December 17, 2019
     JOE HOLCOMBE vs UNITED STATES                                         194

·1· · · · · · ·REPORTER'S CERTIFICATE:

·2· · · · · · ·Commonwealth of Virginia

·3· · · · · · ·County of Arlington, to wit:

·4· · · · · · · · ·I, KENNETH NORRIS, a Notary Public of

·5· ·the Commonwealth of Virginia, County of Arlington, do

·6· ·hereby certify that the within named witness

·7· ·personally appeared before me at the time and place

·8· ·herein set out, and after having been duly sworn by

·9· ·me, according to law, was examined.

10· · · · · · · · · I further certify that the examination

11· ·was recorded stenographically by me and this

12· ·transcript is a true record of the proceedings.

13· · · · · · · · · I further certify that I am not of

14· ·counsel to any of the parties, nor in any way

15· ·interested in the outcome of this action.

16· · · · · · · · · As witness my hand and notarial seal

17· ·this 17th day of December, 2019.

18· · · · · · · · · · · · · · __________________________

19· · · · · · · · · · · · · · · · ·KENNETH NORRIS

20· · · · · · · · · · · · · · · · ·Notary Public

21· ·My Commission Expires:· 2-28-21;Notary Reg#:7501816

22


                                                           800.211.DEPO (3376)
                                                           EsquireSolutions.com
          Case 5:18-cv-00555-XR Document 249-5 Filed 08/21/20 Page 38 of 51




                         IN THE UNITED STATES DISTRICT FOR
                           THE WESTERN DISTRICT OF TEXAS
                                SAN ANTONIO DIVISION

          JOE HOLCOMBE, et. al,                  §           NO. 5:18-CV-00555-XR

          Plaintiffs                                  Consolidated with:
                                                      5:18-cv-00712-XR {Vidal)
                                                      5:18-cv-00881-XR (U/iZ)
          vs.                                         5:18-cv-00944-XR (Ramsey)
                                                      5:18-cv-00949-XR (McNulty)
          UNITED STATES OF                            5:18-cv-00951-XR (Wall)
          AMERICA,                                    5:18-cv-01151-XR (Amador)
                                                      5:19-cv-00184-XR (Brown)
          Defendant                                   5:19-cv-00289-XR (Ward)
                                                      5:19-cv-00506-XR (Workman)
                                                      5:19-cv-00678-XR (Colhath)
                                                      5:19-cv-00691-XR (Braden)
                                                      5:19-cv-00706-XR (LookinghilT)
                                                      5:19-cv-00714-XR (Solis)
                                                      5:19-cv-00715-XR (McKenzie)
                                                      5:19-cv-00805-XR (Curnow)
                                                      5:19-cv-00806-XR (Macias)



                               NOTICE OF DEPOSITION

                  To: Defendant, United States of America, by and through
                      its attorney, Paul Stern, United States Department of
                      Justice, Three Constitution Square, 175 N Street,
                      N.E., Washington, DC 20002.

                From: Plaintiffs, Vidal, et. al, 5:18-cv-712-XR, McNulty, et.
                      al, 5:18-cv-00949-XR; WaU, et. al, 5:18-cv-00951-XR;
                      Sohs, et. al, 5:19-cv-00714-XR, and McKenzie, 5:19-cv-
                      00715-XR.




EXHIBIT
                                              Page 1 of 12
              Case 5:18-cv-00555-XR Document 249-5 Filed 08/21/20 Page 39 of 51




    Please take notice that under Fed. R. Civ. P. 30(b)(6), the above Plaintiffs
will take the deposition of the Defendant, United States of America, by oral
examination using video, audio, and stenographic means, at the following
location and date:

                     Date:   September 12, 2019

                 Location:   United States Attorney’s Office
                             601 NW Loop 410, Ste. 600
                             San Antonio, Texas 78216

                     Time:   9:00AMCST

         Court Reporter:     Res Ipsa or designee

             Videographer:   Res Ipsa or designee

    The deposition will continue from day to day until completed, with such
breaks, as necessary. Pursuant to Rule 30(b)(6), the United States of America
shall designate one or more officers, directors, managing agents, or other
persons who consent and are knowledgeable to testify on the United States’
behalf with respect to the subject matters set forth in attached Exhibit A. A
request to produce documents permitted under Rule 30(b)(2) is attached as
Exhibit B.



                              DEFINITIONS

    Please see apphcable definitions in W.D. Tex. Local Rule CV-26(b)(l)-(7).
The singular form of any word shall include within its meaning the plural
form of the word and vice versa. For your convenience. Plaintiffs have
dupheated those definitions here:




                                    Page 2 of 12
Case 5:18-cv-00555-XR Document 249-5 Filed 08/21/20 Page 40 of 51




    Communication. The term “communication” means the transmittal of
information (in the form of facts, ideas, inquiries or otherwise).

    Document. The term “document” is defined to be synonymous in
meaning and equal in scope to the usage of this term in Federal Rule of Civil
Procedure 34(a). A draft of a nonidentical copy is a separate document within
the meaning of this term.

    Identify (With Respect to Persons). When referring to a person, to
“identify” means to give, to the extent known, the person’s fuU name, present
or last known address, e-mail address, and telephone number, and when
referring to a natural person, additionally, the present or last known place of
employment. Once a person has been identified in accordance with this
subparagraph, only the name of that person need be listed in response to
subsequent discovery requesting the identification of that person.

    Identify (With Respect to Documents). When referring to documents,
“to identify” means to give, to the extent known, the (i) type of document; (ii)
general subject matter; (in) date of the document; and (iv) author(s),
addressee(s), and recipient(s).

    Parties. The terms “plaintiff’ and “defendant” as weU as a party’s full or
abbreviated name or pronoun referring to a party mean the party and, where
apphcable, its officers, directors, employees, partners, corporate parent,
subsidiaries or affiliates. This definition is not intended to impose a discovery
obligation on any person who is not a party to the htigation.

    Person. The term “person” is defined as any natural person or business,
legal or governmental entity or association.




                                     Page 3 of 12
Case 5:18-cv-00555-XR Document 249-5 Filed 08/21/20 Page 41 of 51




    Concerning. The term “concerning” means relating to, referring to,
describing, evidencing or constituting.




                                    Page 4 of 12
Case 5:18-cv-00555-XR Document 249-5 Filed 08/21/20 Page 42 of 51




                              ACRONYMS

The following acronyms apply to this notice:

    Acronym                  Meaning

    AFOSI                   Air Force Office of Special Investigations

    CJIS                     Criminal Justice Information Services

    DIBRS                   Defense Incident-Based Reporting System

    DMDC                    Defense Manpower Data Center

    DoD                     Department of Defense

    DODIG                   Department of Defense Inspector General

    I2MS                    Investigative Information Management
                            System

    lAFIS                   Integrated Automated Fingerprint
                            Identification System

    NCIC                    National Crime Information Center

    NGI                     Next Generation Identification

    NIBRS                   National Incident-Based Reporting System

    NIGS                    National Instant Criminal Background
                            Check System

    USAF                    United States Department of Air Force




                                    Page 5 of 12
Case 5:18-cv-00555-XR Document 249-5 Filed 08/21/20 Page 43 of 51




Respectfully Submitted,



/s/ Jason P. Steed                /s/ Jamal K. Alsaffar
Jason P. Steed                    Jamal K. Alsaffar
JSteed@kilpatricktownsend.com     JAlsaffar@nationaltriaUaw.com
Texas Bar No. 24070671            Texas Bar No. 24027193
Kilpatrick Townsend & Stockton    Tom Jacob
LLP                               TJacob@nationaltriaUaw.com
2001 Ross Avenue, Suite 4400      Texas Bar No. 24069981
DaUas, TX75201                    Whitehurst, Harkness, Brees,
Office 214-922-7112               Cheng, Alsaffar & Higginbotham
Fax 214-853-5731                  & Jacob PLLC
Counsel for Vidal, McNulty, and   7500 Rialto Blvd, Bldg. Two, Ste 250
WaU                               Austin, TX 78735
                                  Office 512-476-4346
                                  Fax 512-476-4400
                                  Counsel for Vidal, McNulty,
                                  McKenzie, Solis, Ramirez
                                   and WaU




                             Page 6 of 12
Case 5:18-cv-00555-XR Document 249-5 Filed 08/21/20 Page 44 of 51




                    CERTIFICATE OF SERVICE

    By our signatures above, we certify that a copy of this pleading, Notice of
Deposition, has been sent to the following on August 22, 2019 via email and
certified mail, return receipt requested.



JOSEPH H. HUNT                                JOHN PANISZCZYN
Assistant Attorney General                    Civil Chief
United States Dept, of Justice                United States Attorney’s Office
Civil Division                                Western District of Texas

JOHN F. BASH                                  JAMES G. TOUHEY, JR.
United States Attorney                        Director, Torts Branch
Western District of Texas                     United States Dept, of Justice
                                              Civil Division

KIRSTEN WILKERSON                             STEPHEN E. HANDLER
Assistant Director, Torts Branch              Senior Trial Counsel, Torts Branch
United States Dept, of Justice                United States Dept, of Justice
Civil Division                                Civil Division

PAUL DAVID STERN                              STEPHEN TERRELL
Trial Attorney, Torts Branch                  Trial Attorney, Torts Branch
United States Dept, of Justice                United States Dept, of Justice
Civil Division                                Civil Division
CLAYTON R. DIEDRICHS                          JAMES E. DINGIVAN
Assistant United States Attorney              Assistant United States Attorney

JIM F. GILLIGAN
Assistant United States Attorney




                                     Page 7 of 12
Case 5:18-cv-00555-XR Document 249-5 Filed 08/21/20 Page 45 of 51




                             EXHIBIT A

   Examination is requested on the following subject matter areas:



     1.    The identity of persons, and identity and location of
           documents referenced in the DODIG-2015-011 Report.



     2.    The identity of persons, and identity and location of
           documents referenced in the DODIG 2015-081 Report.


     3.    The identify of persons, and identity of location of
           documents referenced in the DODIG 2018-035 Report.



     4.   The identity of persons, and identity and location of
           documents referenced in the DODIG-2019-030 report.



     5.    Training or education USAF personnel received
           concerning fingerprint collection and final disposition
           submission procedures, including submission to the FBI
           CJIS, NIBRS, or DIBRS. This topic concerns training or
           education given to personnel involved in the investigation,
           court-martial, or confinement of Devin Kelley between
           July 1, 2011 and December 14, 2012, whether they
           received the training at the time or some earher time.
           This topic includes, but is not limited to: (a) the training
           or education provided by the Air Force Security Forces
           Academy at Joint Base San Antonio-Lackland, Texas; (b)
           the 65-day course at the security Forces Academy
           covering basic mditary pohce functions; (c) formal or
           informal training; (d) “on-the-job” training or education;
           (e) recurring or annual training or education; and




                                  Page 8 of 12
Case 5:18-cv-00555-XR Document 249-5 Filed 08/21/20 Page 46 of 51




          training or education provided by the Naval Corrections
          Academy.



          Policies, procedures, practices, checklists, and protocols
          concerning Air Force Security Force’s and AFOSI’s
          execution of DoD Instruction 7730.47-M Volume 1. This
          topic includes, but is not hmited to, the monthly
          submission of information to the DMDC and the DIBRS
          database for centralization of the collection of
          information reportable by the DoD Components pursuant
          to The Brady Handgun Violence Prevention Act of 1993.
          This topic includes but is not limited to, information
          concerning I2MS, as noted on pages 8-9 of DODlG-2015-
          011.


          Pohcies, procedures, practices, checklists, and protocols
          concerning the FBI CJIS NICS database and how other
          databases such as Next Gen (NGI) (formerly Integrated
          Automated Fingerprint Identification System (lAFIS)),
          NCIC, NIBRS, and Uniform Crime Report (UCR) are used
          to populate it. This topic includes, but is not limited to,
          the process by which the FBI receives and subsequently
          uses the information from DIBRS to prevent the purchase
          of firearms by any person prohibited by one of the eight
          listed categories.


    8.    Policies, procedures, practices, checklists, and protocols
          concerning the Air Force Security Force’s and AFOSI’s
          execution of DoD Instruction 5505.11. This topic includes,
          but is not limited to, the submission of fingerprints and
          final disposition reports to FBI CJIS by both the Air Force
          Security Force and AFOSI. This topic includes, but is not
          limited to, the process by which Devin KeUey’s




                                 Page 9 of 12
Case 5:18-cv-00555-XR Document 249-5 Filed 08/21/20 Page 47 of 51




          fingerprints and final disposition report should have been
          reported to FBI CJIS.



     9.   Policies, procedures, practices, checklists, and protocols
          concerning probable cause determinations by a Staff
          Judge Advocate, especially to include, when a
          determination should be made, and any training given to
          guide Judge Advocates on probable cause determinations.



          Pobcies, procedures, practices, checklists, and protocols
          concerning the USAF Corrections System policy for post­
          trial inmates during in-processing concerning the
          submission of fingerprints and final disposition reports to
          the FBI. This topic includes, but is not hmited to, the
          collection of Devin Kelley’s fingerprints and submission of
          his final disposition report by the confinement facility
          personnel.



          Pobcies, procedures, practices, checklists, and protocols
          put in to place following DODIG-2015-081 pertaining to
          the AFOSI’s NCIC program director to ensure that
          fingerprints and final disposition reports are submitted to
          lAFIS (NGI) according to DoD Instruction 5505.11.




                                Page 10 of 12
Case 5:18-cv-00555-XR Document 249-5 Filed 08/21/20 Page 48 of 51




                                 EXHIBIT B

    Under Fed. R. Civ. P. 34(b)(2), you are commanded to attend and testify
at the above specified time and place; you are commanded to produce the
below designated documents, electronically stored information, or tangible
things in your possession, custody, or control. The following requests do not
seek any communication to or from your legal counsel. Please produce a true
and correct copy of the following within thirty (30) days of this notice or at
the deposition, whichever is sooner. If produced before the deposition date,
please produce these documents electronically. If produced at the deposition,
please produce a physical copy of the document for examination and marking
as a deposition exhibit, as well as an electronic version of the document in its
native format.



      1.     Your current curriculum vitae or resume.



             Documents you reviewed in preparation for this
             deposition.



             Pohcies, procedures, practices, checklists, or protocols
             concerning the topics covered in Exhibit A.


             Reports, notes, logs, letters, communication, or other
             documents you have authored or have been sent to you
             concerning this case or the topics covered in Exhibit A.



             Charts, diagrams, PowerPoints, illustrations, or other
             demonstrative aids that illustrate the relationships or
             communication between any of the following: the FBI

                                     Page 11 of 12
Case 5:18-cv-00555-XR Document 249-5 Filed 08/21/20 Page 49 of 51




          CJIS, NICS, NGI, DMDC, NIBRS, DIBRS, lAFIS, or
          NCIC.



     6.   Handouts, manuals, course materials, or other documents
          concerning the training or education of any Air Force
          employee on fingerprint collection and final disposition
          submission procedures.




                               Page 12 of 12
 Case 5:18-cv-00555-XR Document 249-5 Filed 08/21/20 Page 50 of 51


Submitted on October 21, 2013:

Administrative Segment M:

NM01900D0000077711AYJMAYI201105250000201106090001         000000


Offense Segment F:

NM01900D0000077711AYJFAA128-G-CNNN20YNM                 AXN


Arrestee/Offender Segment A:

NM01900D0000077711AYJAC01AKELLEY                DEVIN         PATRICK
EM03FRS63424548419910212                    TXUS 20
NM01900DO00007771lAYJACO2AKELLEY                TESSA         KAYLYNN
s|                                         0000



Victim Segment V:

NM01900D0000077711AYJVA001A128-G-CA
I               OlOOM    DN09 06 IBON 01AF02AB



No data for Property Segment P




                                                                        USA00016836
               Case 5:18-cv-00555-XR Document 249-5 Filed 08/21/20 Page 51 of 51




                                DIBRS Entry for Kelley (003)
    Submitted on October 21, 2013;
    Administrative Segment! I
                /nctpenl"^
                                             00^20110^0^
                                                                                 ff
                                                                                 /
    NM01900DCf000077711AY]|^Y:                                                  000000


    Offense Segment F:        ^
                                             V
                                       -t^rn'C.
                                                                 ■+trfie

                                        ie.px^r
   ^j^900Dg^00077711AY3fM128^^^NN20YNM^

 Pfel
   ^^^restee/Offender      Segment (aT^^^^                   ^                       'I ur-der'U

    NM01900DqpSg77mM^C@^KELLEY                                      DEVIN          PATRICK
                                                                                                TXUS 20-CQ^
                irw(iait
                  1^:*“



    NMe^8eD9^We77piA^2AKELLEY                                       TESSA          KAYLYNN
                    1     -Lji,
                                                                                                    0000
                                                      SSAi                                           rg^n’idnad
                                                                                                           0:>)<l/
                                      '^GDTisidej'^js:

    Victim Segment V:                                                       ^
    J^M01900DOi0000777ilAY3!(/490llA128-G-(iryOQ^^^^^^^
    ^TTp—''^     ^I               \     I^        \                 0i0^M   DN09 06 IBG(n)c01AF02AB
                                                                                            ^^.     —- ^      .


                                                                 09^                rv^VD’e,
    No data for Property Segment P                                          ^



r):r APOSI.
                   .CNmN^dmnI rn                          'rffjl'i c o
                                                                                          01 JyP O'!. '-Mb
                                                                                         I        \ '    V' i
                                  . PeyikfiCK.


                                                        Page 1
